UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1982



JOHN HENRY HAUPT,

                                             Plaintiff - Appellant,

          versus


U.S. DEPARTMENT OF VETERANS AFFAIRS, Secretary
Department of Veterans Affairs, Regional Of-
fice, Roanoke, VA,

                                              Defendant - Appellee,

          and


JAMES MAYE, Director, Department of Veterans
Affairs Regional Office; STEVE BAST, Human Re-
source Office/Department of Veterans Affairs;
BILL DIERKER, President, Labor Union; WILLIAM
D. HOGAN, Loan Guaranty Officer; DON DENNEHY,
Loan Guaranty Officer; J. DAVID DOOLEY, Chief,
Loan Service and Claims; MICHAEL J. SUTER,
Senior Loan Specialist; SUSAN AYERS, Loan
Specialist,

                                                           Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-97-802-R)


Submitted:   November 5, 1998           Decided:     November 18, 1998
Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Henry Haupt, Appellant Pro Se. Robert Paul Crouch, Jr., United
States Attorney, John Francis Corcoran, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Henry Haupt appeals the district court’s order granting

summary judgment in favor of the Appellee. We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Haupt v. United States Dep’t of Veterans Affairs, No. CA-97-

802-R (W.D. Va. May 20, 1998; June 5, 1998). We deny Appellant’s

motion to amend his notice of appeal, styled as “Motion for Amend-

ment of Appeal/Complaint.”   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                          AFFIRMED

                                 2